PER CURIAM.
Wayne T. Johnson appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Johnson v. North Carolina Prisoner Legal Servs., Inc., No. CA-01-508-CT (E.D.N.C. Aug. 21, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the *180materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished PER CURIAM opinion.